Citation Nr: 0423733	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a low back disorder (claimed as degenerative 
disc disease of the L4-5 intervertebral disc).

2.  Entitlement to service connection for left ankle and foot 
conditions (claimed as plantar fasciitis, posterior tibial 
tendinitis, Achilles' tendinitis, and tarsal tunnel 
syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active duty from July 17, 1989, to September 
30, 1989; and from September 1990 to March 1991.  

She had active duty for training (ACDUTRA) from March 6, 
1989, for 12 days; from November 6, 1989, for 12 days; from 
January 6, 1992, for 12 days; from July 12, 1993, for 13 
days; from August 18, 1993, for 45 days; from October 11, 
1993, for 12 days; from March 21, 1995, for four days; from 
April 3, 1995, for 14 days; from June 14, 1996, for 15 days; 
from August 16, 1996, for 21 days; from February 24, 1997, 
for 13 days; from April 14 to July 16, 1997; from July 21, 
1997, for 69 days; from February 1 to November 9, 1998; from 
January 25 to June 13, 1999; October 4, 1999, to February 21, 
2000; and from March 7 to July 14, 2000. 

 She had inactive duty training (INACDUTRA) from July 14-16, 
1990.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The notices provided the appellant in January and September 
2001 do not adequately discharge VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) to afford the appellant 
certain notices.  See 38 C.F.R. § 3.159(b) (2003).  A mere 
instruction to provide medical records or authorization for 
VA to obtain medical records pertinent to the claimed 
conditions is inadequate to notify the appellant of the 
information and evidence necessary to substantiate the 
claims.

For example, the claim for service connection for a lumbar 
spine condition is subject to a final February 1999 decision 
on a claim for service connection for a back condition.  
Notice of information and evidence necessary to substantiate 
the claim must address the necessity of new and material 
evidence.

For another example, the RO's September 2001 letter did not 
identify what the evidence must show to substantiate the 
claims at issue.  It referenced the enclosed August 2001 
rating decision for that information.  The rating action 
apparently applied the wrong legal standard in adjudicating 
the claim.  The RO identified no evidence of injury during 
ACDUTRA as reason for the denial.  The rating decision 
appeared not to acknowledge that service connection is also 
authorized for disability resulting from disease incurred or 
aggravated during ACDUTRA.  38 U.S.C.A. §§ 101(16), (22), 
(24), 1110; 1131 (2002).  Consequently, the September 2001 
letter might have misled the appellant about the evidence 
necessary to substantiate her claim.

The appellant has not had a VA examination in conjunction 
with her claim.  The available medical records and her 
testimony satisfy the criteria for entitlement to VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
the examiner must particularly take care to provide an 
opinion of the cause and date of onset of any claimed 
condition confirmed by examination, because of the legal 
constraints on claims for service-connected based on active 
duty for training; statutory presumption may not apply.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) 
(statutory presumption under 38 U.S.C. § 312(a)(4) [re-
codified as section 1112(a)(4)] does not apply to claim of 
incurrence of multiple sclerosis while on ACDUTRA, because 
presumption is afforded veterans, and disability from injury 
or disease while on ACDUTRA is legal prerequisite to being a 
veteran for the purposes of service connection claims based 
on a period of ACDUTRA).



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Specifically, notice 
must inform the appellant of what she 
must prove to substantiate her claim, 
accurately describing the requirements 
and constraints unique to claims based on 
ACDUTRA.  See 38 U.S.C.A. §§ 101(16), 
(22), (24), 1110; 1131 (2002); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Notice regarding the back claim 
must address the necessity to provide new 
and material evidence 

2.  Afford the appellant VA examinations 
of her low back, left ankle, and left 
foot to diagnosed current pathologies.  
Provide the examiner with the claims 
file.  Request the examiner to provide 
the following opinions:  Whether it is 
less than, equal to, or greater than 50 
percent probable that (a) the onset of 
any conditions diagnosed in the 
examination was during a period of active 
duty for training (ACDUTRA); (b) any 
diagnosed conditions of the low back, 
left foot, or left ankle became worse 
during a period of active duty for 
training other than by the natural 
progress of the condition.

3.  Readjudicate the claim for service 
connection for lumbar disc disease, 
addressing the finality of the February 
1999 denial of service connection for a 
back condition, and for left ankle/food 
disorders, and determine whether either 
claim may now be allowed.  If either 
remains denied, provide the appellant and 
her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




